Per Curiam.

The objection taken against the notices and rules is, that, as the defendants appeared by distinct attorneys, and entered into separate consent rules, these oir*33cumstanees required separate and distinct proceedings, and ought to have been entered and entitled as separate; that is, that the notices should have been separate, addressed to each party, and the rules entered accordingly. The notice given to Van Schaick, attorney for Cooper, is entitled against two; and it is on that notice the application is made. The court are of opinion that this is the regular way in which the notice should be entitled; though each party should be served. It does not follow, that appearing separately, and entering into separate consent rules, justifies or requires a different practice; for pleading separately does not make separate suits.(a) The notice must be as the case was originally entitled, and a copy served on all the attorneys; for otherwise it would imply a distinct issue in each suit.
Motion refused, with costs to the plaintiff.

 Therefore, in such a case, only one venire issues, which is, “ therefore, as well to try this issue as the said other issue (or issues) above joined, between the said A. B. and the said C. D.,” (or “ and between the said A. B. and E. F.”) “let a jury,” &o.